      Case 3:19-cv-00733-KHJ-FKB Document 48 Filed 02/23/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


KARLO LEVINCE LANE                                                          PLAINTIFF


V.                                        CIVIL ACTION NO. 3:19-CV-733-KHJ-FKB


DR. STEVEN BONNER,                                                       DEFEENDANTS
EVELYN DUNN, and
KIMBERLY K. BROWN


            ORDER ADOPTING REPORT AND RECOMMENDATION

      Before the Court is the Report and Recommendation of United States

Magistrate Judge F. Keith Ball. [46]. The Report recommends that the Court grant

Defendants’ Motion for Summary Judgment [35] and dismiss this action with

prejudice. Written objections to the Report were due by February 8, 2021. The

Report notified the parties that failure to file written objections to the findings and

recommendations by that date would bar further appeal in accordance with 28

U.S.C. § 636. [46] at 5. Plaintiff Karlo Levince Lane filed objection.

      When no party has objected to a magistrate judge’s report and

recommendation, the Court need not review it de novo. 28 U.S.C. § 636(b)(1) (“A

judge of the court shall make a de novo determination of those portions of the report

or specified proposed findings and recommendations to which objection is made.”).

In such cases, the Court applies the “clearly erroneous, abuse of discretion and
      Case 3:19-cv-00733-KHJ-FKB Document 48 Filed 02/23/21 Page 2 of 3




contrary to law” standard of review. United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989).

      Lane brings his claims under 42 U.S.C. § 1983 for alleged constitutional

violations he suffered during his confinement at East Mississippi Correctional

Facility. Report [46] at 1. Under the Prison Litigation Reform Act of 1995, any

prisoner seeking to bring an action under § 1983 for prison conditions must first

exhaust administrative remedies. 42 U.S.C. § 1997e(a)(Supp. 2000); see also Booth

v. Churner, 532 U.S. 731, 740-41 (2001). Administrative remedies must be sought

prior to filing suit. Gonzales v. Seal, 702 F.3d 785, 788 (5th Cir. 2012). The Court

has no discretion to excuse a failure to exhaust administrative remedies and must

dismiss non-exhausted claims. Id.

      The Magistrate Judge entered his Report and Recommendation, finding that

the undisputed record shows Lane failed to exhaust his administrative remedies

prior to filing this action. [46] at 5. Based on this finding, the Magistrate Judge

recommended Defendants’ Motion for Summary Judgment [35] be granted and the

action dismissed. Id. Lane has filed no objections to the Report and

Recommendation. After review of the record, the Court, being fully advised in the

premises, finds that the Report and Recommendation is neither clearly erroneous

nor contrary to law, and should be adopted as the opinion of this Court.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the Report and

Recommendation [46] of United States Magistrate F. Keith Ball, entered in this

cause should be, and the same is, adopted as the finding of this Court. Defendants’



                                           2
      Case 3:19-cv-00733-KHJ-FKB Document 48 Filed 02/23/21 Page 3 of 3




Motion for Summary Judgment [35] is GRANTED. This action is DISMISSED.

Because the case is dismissed for failure to exhaust, this dismissal shall be

WITHOUT PREJUDICE.

      A separate Final Judgment shall issue this day.

      SO ORDERED, this the 23rd day of February, 2021.

                                              s/ Kristi H. Johnson
                                              UNITED STATES DISTRICT JUDGE




                                          3
